Case 19-00682   Doc 1   Filed 05/06/19 Entered 05/06/19 12:54:23   Desc Main
                           Document    Page 1 of 7
Case 19-00682   Doc 1   Filed 05/06/19 Entered 05/06/19 12:54:23   Desc Main
                           Document    Page 2 of 7
Case 19-00682   Doc 1   Filed 05/06/19 Entered 05/06/19 12:54:23   Desc Main
                           Document    Page 3 of 7
Case 19-00682   Doc 1   Filed 05/06/19 Entered 05/06/19 12:54:23   Desc Main
                           Document    Page 4 of 7
Case 19-00682   Doc 1   Filed 05/06/19 Entered 05/06/19 12:54:23   Desc Main
                           Document    Page 5 of 7
Case 19-00682   Doc 1   Filed 05/06/19 Entered 05/06/19 12:54:23   Desc Main
                           Document    Page 6 of 7
Case 19-00682   Doc 1   Filed 05/06/19 Entered 05/06/19 12:54:23   Desc Main
                           Document    Page 7 of 7
